DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 7, 2022 has been entered.
 
Response to Amendment
With respect to Applicant’s amendment of Claim 17 with regards to the minor informalities, objection with respect to the same has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, 12-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Herdeg (US PGPUB 2006/0005132; hereinafter “Herdeg”) in view of Devine (US PGPUB 2002/0095399; hereinafter “Devine”), Harm et al. (US PGPUB 2011/0041141; hereinafter “Harm”), Neumann et al. (US PGPUB 2005/0132333; hereinafter “Neumann”) and Jablonski et al. (US Patent 6,272,521; hereinafter “Jablonski”).
Claim 1: (Currently Amended)
Herdeg teaches a computing device, the computing device comprising:
a hardware processor (Fig. 6: Processing Unit 610);
a memory, comprising instructions, which when performed by the hardware processor, cause the hardware processor to perform operations comprising (Fig. 6: Memory 620 and Software 680. [0130] “The memory 620 stores software 680 implementing the smart recording tools and techniques.”):
receiving, at a recorder application, an indication of an operation from an electronic document application, the indication of the operation indicating a context dependent reference to an object in the electronic document application and indicating the operation was performed on the object by the electronic document application ([0044] “A UI Recording and Playback Framework (‘UI RPF’).” [0046] “the framework ,
the electronic document application comprising a spreadsheet application ([0046] “the framework 100 receives recorded steps or other macro information in recorded step tokens from applications such as …spreadsheet 116”); and
in response to the detecting, generating within the recorder application a first line of code, wherein the first line of code is configured to, when played back by the recorder application, cause a variable of the recorder application to be set to reference of the object ([0050] “In addition to recording macro and UI data, the framework 100 may produce playback code that replicates the recorded activity and/or encapsulates data that allows other software to replicate the recorded activity.” [0057] “Recorded steps are only limited by the limitations of an application's native recording environment. For example, if an application permits a user to declare variables in a macro, those variables may be recorded and tokenized.” [0073] “The generated code may be edited… to change variables… and other programming instructions to the code.” [0092] “The tool optionally converts 340 the tokens it receives to code such as a script in which 

With further regard to Claim 1, Herdeg does not teach the following, however, Devine teaches:
the context of the electronic document application indicating a worksheet of the spreadsheet application ([0580] “A user can perform the following steps to create a service. In a first step, the service is named from within the system interface. The journal recorder is then turned ON. All subsequent keyboard and mouse strokes are recorded and added sequentially to a list of executable steps… Exemplary steps include, (1) run a previously created spreadsheet macro… (7) copy text from a file into a spreadsheet worksheet.”), 
the context dependent reference comprising a reference to a cell of a spreadsheet that that implicitly references the worksheet ([0521] “When a worksheet updates its cells (i.e., recalculates), the action of doing so is detected by the publisher CD 10. The publisher checks the updated workbook's name against the list it maintains containing the workbooks associated with the spreadsheet service. If the updated workbook is on the list, the publisher then checks the trigger event source with the list of trigger events specified for its identified spreadsheet-based service(s).” [0539] “(ii) Select/specify the range of cells where the trigger data will be entered.” [0547] “In a presently preferred embodiment, a standard cell content may be used for signifying an alarm notification.”).


With further regard to Claim 1, Herdeg in view of Devine does not teach the following, however, Harm teaches:
generating within the recorder application a second line of code that accesses the object by referencing the variable ([0063] “when a user's JavaScript code executes: var doc=google.spreadsheets.create(‘my new doc’) … The script executor internally wraps this object into a NativeJavaObject wrapper, and returns it to the variable ‘doc’ above.” [0068] “The wrapped service creator 212 may … inject the wrapped services 210 into the script executor's 208 execution environment where the user can, for example, define and execute macros”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as disclosed by Herdeg in view of Devine with the object referencing as taught by Harm “for purposes of eliminating the risk of exposing internal services to end users” (Harm [0032]).

With further regard to Claim 1, Herdeg in view of Devine and Harm does not teach the following, however, Neumann teaches:

detecting, within the recorder application, the context dependent reference ([0059] “The record can be used to store information about the identified components, including information that can be used to replay events in order to test the components … The record can comprise information including (without limitation) the accessible context and/or identity of the component, the accessible role of the component, the properties of the component and/or methods associated with the component, and/or information about the recording of the event, including without limitation any circumstances (e.g., triggering events etc.) that caused the component to be identified, the date and/or time of the recording/identification, any pertinent system or program parameters, and the like.”); and
 the reference to the variable in the second line of code independent of the context of the electronic document application ([0068] “the properties of the returned object can be manually modified (block 365), e.g., by presenting a window to the user showing the properties that may be modified and/or by saving the returned object to a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as disclosed by Herdeg in view of Devine and Harm with the context dependent reference as taught by Neumann in order “to test the software application and/or identified components under a great variety of operating circumstances” (Neumann [0059]).

With further regard to Claim 1, Herdeg in view of Devine, Harm and Neumann does not teach the following, however, Jablonski teaches:
forming an alias of the object corresponding to the context dependent reference (Col. 28 Ln. 63: “the stream writer writes a ‘robust’ alias onto the stream. The robust alias contains alias information plus a re-streamed copy of the aliased object.” Col. 36 Ln. 66: “In addition to the virtual context stack, TContext maintains extra object data. The extra object data consists of a visibility flag and an alias flag and this data is held in an object constructed from a private implementation class called TContextObjectData. TContext sets the visibility flag of each object as described above and provides an IsVisible( ) method to access its value. TContext does not set the alias flag; instead it provides a MakeAlias( ) setter method for this value.”);
wherein the generated first line of code is code that identifies the alias, wherein the first line of code is configured to cause the variable to be set to the context 
wherein the generated second line of code is code that accesses the object by referencing the variable using the alias in the second line of code (Col. 28 Ln. 50: “When the stream reader sees the alias it knows to connect object copy 726 to the previously-read version of object C, which is object 728. Thus, the reference is preserved.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as disclosed by Herdeg in view of Devine, Harm and Neumann with the object alias as taught by Jablonski in order “to preserve reference information on the stream when some of the referenced objects are not recognized by the stream reader” (Jablonski Col. 27 Ln. 48), wherein the preservation of object reference information is equally beneficial when used in conjunction with the systems disclosed by Herdeg in view of Harm and Neumann.

Claim 2: 
Herdeg in view of Devine, Harm, Neumann and Jablonski teaches the computing device of claim 1, and Herdeg further teaches the operations further comprising:


With further regard to Claim 2, Harm further teaches wherein
the second operation indicating generation of a second object within the electronic document application ([0004] “The interface may operate by generating an object for each service with which a macro needs to communicate and defining an access method for each object.”); and
generating within the recorder application a third line of code, wherein the third line of code is configured to, when played back by the recorder application, causes the second object to be generated within the electronic document application and a second variable to be set to a context dependent reference to the second object within the recorder application ([0063] “when a user's JavaScript code executes: var 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as disclosed by Herdeg in view of Devine, Neumann and Jablonski with the recorder operations as taught by Harm as this “provides the end user a simple method of programming and invoking service or application functionality” (Harm [0057]).

Claim 3: 
Herdeg in view of Devine, Harm, Neumann and Jablonski teaches the device of claim 1, and Herdeg further teaches the operations further comprising:
receiving a second indication of a second operation from the electronic document application, the second indication of the second operation indicating the second operation was performed within the electronic document application and the second operation indicating the context dependent reference to the object within the electronic document application ([0046] “the framework 100 receives recorded steps or other macro information in recorded step tokens from applications such as word processor 115, spreadsheet 116, and photo editor 117 … the applications 115, 116, 117 pass the internally recorded actions as tokens to the framework 100 through the smart UI 

With further regard to Claim 3, Harm further teaches wherein the instructions further cause the processor to perform operations comprising: 
generating within the recorder application a third line of code that references the object using the variable, wherein the third line of code is configured to, when played back by the recorder application, cause the second operation to be performed within the electronic document application ([0063] “when a user's JavaScript code executes: var doc=google.spreadsheets.create(‘my new doc’) … The script executor internally wraps this object into a NativeJavaObject wrapper, and returns it to the variable ‘doc’ above.” [0068] “The wrapped service creator 212 may … inject the wrapped services 210 into the script executor's 208 execution environment where the user can, for example, define and execute macros,” wherein the “third line of code” is generated in a similar manner as the “second line of code” discussed above).

Claim 4:
Herdeg in view of Devine, Harm, Neumann and Jablonski teaches the device of claim 1, and Herdeg further teaches wherein the operation is a user interface operation 
receiving an event, the event comprising the operation ([0048] “When user activity recorded through an application's internal recording mechanism is in turn recorded by the UI RPF through the smart interface, the application converts the recorded user activity events into tokens.”).

Claim 5: 
Herdeg in view of Devine, Harm, Neumann and Jablonski teaches the computing device of claim 1, and Herdeg further teaches the operations further comprising:
generating a globally unique identifier or a universally unique identifier; and assigning the globally unique identifier or the universally unique identifier to the name of the variable ([0010] “The unique identifier (persistent ID) provides easy access to individual UI elements so that the functionality of a program hosting UI elements can be programmed and tested, and so that a particular UI element can be identified to other program modules.”).

Claim 8: 
Herdeg in view of Devine, Harm, Neumann and Jablonski teaches the computing device of claim 1, and Harm further teaches wherein the object is a table, a sheet, or a chart ([0029] “The service interface 102 can store data objects, such as Java objects 106a and 106b or third party data objects. Java objects 106a and 106b may represent models that can be defined for the different services that are exposed to the end user, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as disclosed by Herdeg in view of Devine, Neumann and Jablonski with the object type as taught by Harm such that “any appropriate service (e.g., spreadsheets, calendar, email, etc.) may return objects that are wrapped in Java dynamic proxies” (Harm [0064]), wherein Java proxies are known to be useful “such that a user can access the services without knowledge about the specifications in the service” (Harm [0050]).

Claim 9: 
Herdeg in view of Devine, Harm, Neumann and Jablonski teaches the computing device of claim 1, and Harm further teaches wherein the operation indicates activation or selection of the object within the electronic document application, and the operations further comprising:
generating the first line of code and the second line of code to refrain from including code that recites activating or selecting the object ([0033] “the service interface 102 includes a security layer 110a that can wrap the Java object 106a. The security layer 110a is additional code that surrounds the macro code itself, for instance, not allowing the macro code to run unless positive actions are taken by the user.” [0066] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as disclosed by Herdeg in view of Devine, Neumann and Jablonski with the code generation scheme as taught by Harm in order to “provide a layer of security for a provider and/or an end user” (Harm [0033]).

Claim 10: (Currently Amended)
Herdeg in view of Devine, Harm, Neumann and Jablonski teaches the computing device of claim 1, and Harm further teaches wherein the operations further comprise:
receiving an event indicating a start recorder event ([0129] “The process begins at box 432, where a macro recorder is selected by the user. The selection may occur on the browser, for example, when the user selects a control to begin recording a macro”);
fetching names of sheets, tables, and a selected sheet in a workbook of the spreadsheet application; and storing the names of the sheets, tables, and the selected sheet ([0070] “JavaScript code such as: … may open an existing spreadsheet (e.g., a spreadsheet called ‘MyOtherDoc’) and copy the value of cell A1 from the current 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as disclosed by Herdeg in view of Devine, Neumann and Jablonski with the recording operations as taught by Harm as this “provides the end user a simple method of programming and invoking service or application functionality” (Harm [0057]).

Claim 12: 
Herdeg in view of Devine, Harm, Neumann and Jablonski teaches the computing device of claim 1, and Harm further teaches wherein the code is JavaScript ([0069] “The object's public methods may be reflected as Java objects into the JavaScript programming environment and may be made available for macros.” [0070] “For example, JavaScript code such as:…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as disclosed by Herdeg in view of Devine, Neumann and Jablonski with the Javascript as taught by 

Claim 13:
Herdeg in view of Devine, Harm, Neumann and Jablonski teaches the device of claim 1, and Harm further teaches wherein the second line of code uses an application program interface (API) to perform the operation on the object within the electronic document application ([0060] “Java objects representing the programmatic API for different server-side applications can be constructed, and can be wrapped in a capability-based security wrapper, and become programmer-visible wrapped services (or ‘beans’).” [0138] “At the initial stages of macro execution, objects are created at step 456 for the APIs corresponding to the application(s) associated with the macro. Such objects may represent objects needed to execute the macro.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as disclosed by Herdeg in view of Devine, Neumann and Jablonski with the API as taught by Harm in order to “provide one or more well-known mechanisms for sharing information over the internet” (Harm [0028]).

Claim 14: 
Herdeg in view of Devine, Harm, Neumann and Jablonski teaches the computing device of claim 1, and Harm further teaches wherein the operation is a first operation of a sequence of operations ([0102] “The systems here may also permit a user to record a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as disclosed by Herdeg in view of Devine, Neumann and Jablonski with the sequence of operations as taught by Harm as this “provides the end user a simple method of programming and invoking service or application functionality” (Harm [0057]).

Claim 15: (Currently Amended)
Herdeg teaches a non-transitory computer-readable storage medium that stores instructions for execution by one or more processors of a computing device, the instructions to configure the one or more processors to perform operations comprising ([0132] “The storage 640 stores instructions for the macro and UI recording and playback software 680.”):
receiving, at a recorder application, an indication of an operation from an electronic document application, the indication of the operation indicating a context dependent reference to an object in the electronic document application and indicating the operation was performed on the object by the electronic document application ([0044] “A UI Recording and Playback Framework (‘UI RPF’).” [0046] “the framework 100 receives recorded steps or other macro information in recorded step tokens from applications such as word processor 115, spreadsheet 116, and photo editor 117 … the applications 115, 116, 117 pass the internally recorded actions as tokens to the  ,
the electronic document application comprising a spreadsheet application ([0046] “the framework 100 receives recorded steps or other macro information in recorded step tokens from applications such as …spreadsheet 116”); and
in response to the detecting, generating within the recorder application a first line of code, wherein the first line of code is configured to, when played back by the recorder application, causes a variable of the recorder application to be set to the context dependent reference of the object ([0050] “In addition to recording macro and UI data, the framework 100 may produce playback code that replicates the recorded activity and/or encapsulates data that allows other software to replicate the recorded activity.” [0057] “Recorded steps are only limited by the limitations of an application's native recording environment. For example, if an application permits a user to declare variables in a macro, those variables may be recorded and tokenized.” [0073] “The generated code may be edited… to change variables… and other programming instructions to the code.” [0092] “The tool optionally converts 340 the tokens it receives to code such as a script in which the tokens are embedded. For example, the tool uses a code generation mechanism as described above.”).


the context of the electronic document application indicating a worksheet of the spreadsheet application ([0580] “A user can perform the following steps to create a service. In a first step, the service is named from within the system interface. The journal recorder is then turned ON. All subsequent keyboard and mouse strokes are recorded and added sequentially to a list of executable steps… Exemplary steps include, (1) run a previously created spreadsheet macro… (7) copy text from a file into a spreadsheet worksheet.”), 
the context dependent reference comprising a reference to a cell of a spreadsheet that that implicitly references the worksheet ([0521] “When a worksheet updates its cells (i.e., recalculates), the action of doing so is detected by the publisher CD 10. The publisher checks the updated workbook's name against the list it maintains containing the workbooks associated with the spreadsheet service. If the updated workbook is on the list, the publisher then checks the trigger event source with the list of trigger events specified for its identified spreadsheet-based service(s).” [0539] “(ii) Select/specify the range of cells where the trigger data will be entered.” [0547] “In a presently preferred embodiment, a standard cell content may be used for signifying an alarm notification.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable storage medium as disclosed by Herdeg with the worksheet context as taught by Devine such that “spreadsheets, with their familiar interface and powerful programming 

With further regard to Claim 15, Herdeg in view of Devine does not teach the following, however, Harm teaches:
generating within the recorder application a second line of code that accesses the object by referencing the variable ([0063] “when a user's JavaScript code executes: var doc=google.spreadsheets.create(‘my new doc’) … The script executor internally wraps this object into a NativeJavaObject wrapper, and returns it to the variable ‘doc’ above.” [0068] “The wrapped service creator 212 may … inject the wrapped services 210 into the script executor's 208 execution environment where the user can, for example, define and execute macros”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable storage medium as disclosed by Herdeg in view of Devine with the object referencing as taught by Harm “for purposes of eliminating the risk of exposing internal services to end users” (Harm [0032])

With further regard to Claim 15, Herdeg in view of Devine and Harm does not teach the following, however, Neumann teaches:
wherein the reference is a context dependent reference to the object, the context dependent reference dependent on a context of the electronic document application ([0058] “At block 320, the system retrieves the accessible role for the component 
detecting, within the recorder application, the context dependent reference ([0059] “The record can be used to store information about the identified components, including information that can be used to replay events in order to test the components … The record can comprise information including (without limitation) the accessible context and/or identity of the component, the accessible role of the component, the properties of the component and/or methods associated with the component, and/or information about the recording of the event, including without limitation any circumstances (e.g., triggering events etc.) that caused the component to be identified, the date and/or time of the recording/identification, any pertinent system or program parameters, and the like.”); and
 the reference to the variable in the second line of code independent of the context of the electronic document application ([0068] “the properties of the returned object can be manually modified (block 365), e.g., by presenting a window to the user showing the properties that may be modified and/or by saving the returned object to a file and/or database record” [0069] “At this point, one or more method(s) associated with the identified components (and, in particular, the objects with accessibility contexts 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable storage medium as disclosed by Herdeg in view of Devine and Harm with the context dependent reference as taught by Neumann in order “to test the software application and/or identified components under a great variety of operating circumstances” (Neumann [0059]).

With further regard to Claim 15, Herdeg in view of Devine, Harm and Neumann does not teach the following, however, Jablonski teaches:
forming an alias of the object corresponding to the context dependent reference (Col. 28 Ln. 63: “the stream writer writes a ‘robust’ alias onto the stream. The robust alias contains alias information plus a re-streamed copy of the aliased object.” Col. 36 Ln. 66: “In addition to the virtual context stack, TContext maintains extra object data. The extra object data consists of a visibility flag and an alias flag and this data is held in an object constructed from a private implementation class called TContextObjectData. TContext sets the visibility flag of each object as described above and provides an IsVisible( ) method to access its value. TContext does not set the alias flag; instead it provides a MakeAlias( ) setter method for this value.”);
wherein the generated first line of code is code that identifies the alias, wherein the first line of code is configured to cause the variable to be set to the context dependent reference of the object identified by the alias (Col. 29 Ln. 5: “robust aliases 
wherein the generated second line of code is code that accesses the object by referencing the variable using the alias in the second line of code (Col. 28 Ln. 50: “When the stream reader sees the alias it knows to connect object copy 726 to the previously-read version of object C, which is object 728. Thus, the reference is preserved.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable storage medium as disclosed by Herdeg in view of Devine, Harm and Neumann with the object alias as taught by Jablonski in order “to preserve reference information on the stream when some of the referenced objects are not recognized by the stream reader” (Jablonski Col. 27 Ln. 48), wherein the preservation of object reference information is equally beneficial when used in conjunction with the systems disclosed by Herdeg in view of Harm and Neumann.

Claim 17: (Currently Amended)
non-transitory computer-readable storage medium of claim 15, and Herdeg further teaches the operations further comprising:
receive a second indication of a second operation from the electronic document application, the second indication of the second operation indicating the second operation was performed within the electronic document application and the second operation indicating the context dependent reference to the object within the electronic document application ([0046] “the framework 100 receives recorded steps or other macro information in recorded step tokens from applications such as word processor 115, spreadsheet 116, and photo editor 117 … the applications 115, 116, 117 pass the internally recorded actions as tokens to the framework 100 through the smart UI recording and playback module 110.” [0048] “the application converts the recorded user activity events into tokens. The contents of these tokens are defined in Visual Basic for Applications (‘VBA’) or in some other language or object model used by the application,” wherein the ‘second indication of a second operation’ is received in the same manner as the ‘first indication of a first operation’.).

With further regard to Claim 17, Harm further teaches wherein the instructions further configure the one or more processors to:
generate within the recorder application a third line of code that references the object using the variable, wherein the third line of code is configured to, when played back by the recorder application, cause the second operation to be performed within the electronic document application ([0063] “when a user's JavaScript code executes: var 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable storage medium as disclosed by Herdeg in view of Devine, Neumann and Jablonski with the recorder operations as taught by Harm as this “provides the end user a simple method of programming and invoking service or application functionality” (Harm [0057]).

Claim 18: (Currently Amended)
Herdeg teaches a computer-implemented method comprising:
receiving, at a recorder application, an indication of an operation from an electronic document application, the indication of the operation indicating a context dependent reference to an object in the electronic document application and indicating the operation was performed on the object by the electronic document application ([0044] “A UI Recording and Playback Framework (‘UI RPF’).” [0046] “the framework 100 receives recorded steps or other macro information in recorded step tokens from applications such as word processor 115, spreadsheet 116, and photo editor 117 … the applications 115, 116, 117 pass the internally recorded actions as tokens to the framework 100 through the smart UI recording and playback module 110.” [0048] “the ,
the electronic document application comprising a spreadsheet application ([0046] “the framework 100 receives recorded steps or other macro information in recorded step tokens from applications such as …spreadsheet 116”); and
in response to the detecting, generating within the recorder application a first line of code, wherein the first line of code is configured to, when played back by the recorder application, cause a variable of the recorder application to be set to the context dependent reference of the object ([0050] “In addition to recording macro and UI data, the framework 100 may produce playback code that replicates the recorded activity and/or encapsulates data that allows other software to replicate the recorded activity.” [0057] “Recorded steps are only limited by the limitations of an application's native recording environment. For example, if an application permits a user to declare variables in a macro, those variables may be recorded and tokenized.” [0073] “The generated code may be edited… to change variables… and other programming instructions to the code.” [0092] “The tool optionally converts 340 the tokens it receives to code such as a script in which the tokens are embedded. For example, the tool uses a code generation mechanism as described above.”).

With further regard to Claim 18, Herdeg does not teach the following, however, Devine teaches:
the context of the electronic document application indicating a worksheet of the spreadsheet application ([0580] “A user can perform the following steps to create a service. In a first step, the service is named from within the system interface. The journal recorder is then turned ON. All subsequent keyboard and mouse strokes are recorded and added sequentially to a list of executable steps… Exemplary steps include, (1) run a previously created spreadsheet macro… (7) copy text from a file into a spreadsheet worksheet.”), 
the context dependent reference comprising a reference to a cell of a spreadsheet that that implicitly references the worksheet ([0521] “When a worksheet updates its cells (i.e., recalculates), the action of doing so is detected by the publisher CD 10. The publisher checks the updated workbook's name against the list it maintains containing the workbooks associated with the spreadsheet service. If the updated workbook is on the list, the publisher then checks the trigger event source with the list of trigger events specified for its identified spreadsheet-based service(s).” [0539] “(ii) Select/specify the range of cells where the trigger data will be entered.” [0547] “In a presently preferred embodiment, a standard cell content may be used for signifying an alarm notification.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Herdeg with the worksheet context as taught by Devine such that “spreadsheets, with their familiar interface and powerful programming engine, can be used to create complex, automated nested services that consider a number of variables” (Devine [0519]).

With further regard to Claim 18, Herdeg in view of Devine does not teach the following, however, Harm teaches:
generating within the recorder application a second line of code that references the object by referencing the variable ([0063] “when a user's JavaScript code executes: var doc=google.spreadsheets.create(‘my new doc’) … The script executor internally wraps this object into a NativeJavaObject wrapper, and returns it to the variable ‘doc’ above.” [0068] “The wrapped service creator 212 may … inject the wrapped services 210 into the script executor's 208 execution environment where the user can, for example, define and execute macros”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Herdeg in view of Devine with the object referencing as taught by Harm “for purposes of eliminating the risk of exposing internal services to end users” (Harm [0032]).

With further regard to Claim 18, Herdeg in view of Devine and Harm does not teach the following, however, Neumann teaches:
wherein the reference is a context dependent reference to the object, the context dependent reference dependent on a context of the electronic document application ([0058] “At block 320, the system retrieves the accessible role for the component identified with respect to the mouse/cursor position. The accessible role can be retrieved by, for instance, calling the method ‘getAccessibleRole( ),’ from within the 
detecting, within the recorder application, the context dependent reference ([0059] “The record can be used to store information about the identified components, including information that can be used to replay events in order to test the components … The record can comprise information including (without limitation) the accessible context and/or identity of the component, the accessible role of the component, the properties of the component and/or methods associated with the component, and/or information about the recording of the event, including without limitation any circumstances (e.g., triggering events etc.) that caused the component to be identified, the date and/or time of the recording/identification, any pertinent system or program parameters, and the like.”); and
 the reference to the variable in the second line of code independent of the context of the electronic document application ([0068] “the properties of the returned object can be manually modified (block 365), e.g., by presenting a window to the user showing the properties that may be modified and/or by saving the returned object to a file and/or database record” [0069] “At this point, one or more method(s) associated with the identified components (and, in particular, the objects with accessibility contexts matching those of the identified components) may be called by the test API (block 360) to replay an event associated with that component.”).


With further regard to Claim 18, Herdeg in view of Devine, Harm and Neumann does not teach the following, however, Jablonski teaches:
forming an alias of the object corresponding to the context dependent reference (Col. 28 Ln. 63: “the stream writer writes a ‘robust’ alias onto the stream. The robust alias contains alias information plus a re-streamed copy of the aliased object.” Col. 36 Ln. 66: “In addition to the virtual context stack, TContext maintains extra object data. The extra object data consists of a visibility flag and an alias flag and this data is held in an object constructed from a private implementation class called TContextObjectData. TContext sets the visibility flag of each object as described above and provides an IsVisible( ) method to access its value. TContext does not set the alias flag; instead it provides a MakeAlias( ) setter method for this value.”);
wherein the generated first line of code is code that identifies the alias, wherein the first line of code is configured to cause the variable to be set to the context dependent reference of the object identified by the alias (Col. 29 Ln. 5: “robust aliases can be used with class extensions. Since class extensions might not be read by the reader, an alias that the reader encounters is potentially invalid if it refers to class information (which creates an object) that is outside the current class extension or any 
wherein the generated second line of code is code that accesses the object by referencing the variable using the alias in the second line of code (Col. 28 Ln. 50: “When the stream reader sees the alias it knows to connect object copy 726 to the previously-read version of object C, which is object 728. Thus, the reference is preserved.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Herdeg in view of Devine, Harm and Neumann with the object alias as taught by Jablonski in order “to preserve reference information on the stream when some of the referenced objects are not recognized by the stream reader” (Jablonski Col. 27 Ln. 48), wherein the preservation of object reference information is equally beneficial when used in conjunction with the systems disclosed by Herdeg in view of Harm and Neumann.

Claim 19: 
Herdeg in view of Devine, Harm, Neumann and Jablonski teaches the computer-implemented method of claim 18, and Herdeg further teaches further comprising:
receiving a second indication of a second operation from the electronic document application, the second indication of the second operation indicating the second operation was performed within the electronic document application ([0046] “the framework 100 receives recorded steps or other macro information in recorded step 

With further regard to Claim 19, Harm further teaches wherein
the second operation indicating generation of a second object within the electronic document application ([0004] “The interface may operate by generating an object for each service with which a macro needs to communicate and defining an access method for each object.”); and
generating within the recorder application a third line of code, wherein the third line code is configured to, when played back by the recorder application, causes the second object to be generated within the electronic document application and a second variable to be set to a context dependent reference to of the second object within the recorder application ([0063] “when a user's JavaScript code executes: var doc=google.spreadsheets.create(‘my new doc’) … The script executor internally wraps this object into a NativeJavaObject wrapper, and returns it to the variable ‘doc’ above.” [0068] “The wrapped service creator 212 may … inject the wrapped services 210 into the script executor's 208 execution environment where the user can, for example, define 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Herdeg in view of Devine, Neumann and Jablonski with the recorder operations as taught by Harm as this “provides the end user a simple method of programming and invoking service or application functionality” (Harm [0057]).

Claim 20: 
Herdeg in view of Devine, Harm, Neumann and Jablonski teaches the computer-implemented method of claim 18, and Herdeg further teaches further comprising:
receiving a second indication of a second operation from the electronic document application, the second indication of the second operation indicating the second operation was performed within the electronic document application and the second operation indicating the context dependent reference to the object within the electronic document application ([0046] “the framework 100 receives recorded steps or other macro information in recorded step tokens from applications such as word processor 115, spreadsheet 116, and photo editor 117 … the applications 115, 116, 117 pass the internally recorded actions as tokens to the framework 100 through the smart UI recording and playback module 110.” [0048] “the application converts the recorded user activity events into tokens. The contents of these tokens are defined in Visual Basic for Applications (‘VBA’) or in some other language or object model used by the application,” 
where the variable is set to the context dependent reference to the object ([0050] “In addition to recording macro and UI data, the framework 100 may produce playback code that replicates the recorded activity and/or encapsulates data that allows other software to replicate the recorded activity.” [0057] “Recorded steps are only limited by the limitations of an application's native recording environment. For example, if an application permits a user to declare variables in a macro, those variables may be recorded and tokenized.” [0073] “The generated code may be edited… to change variables… and other programming instructions to the code.” [0092] “The tool optionally converts 340 the tokens it receives to code such as a script in which the tokens are embedded. For example, the tool uses a code generation mechanism as described above.”).

With further regard to Claim 20, Harm further teaches wherein the computer-implemented method further comprises:
generating within the recorder application a third line of code that references the object using the variable, wherein the third line of code is configured to, when played back by the recorder application, cause the second operation to be performed within the electronic document application ([0063] “when a user's JavaScript code executes: var doc=google.spreadsheets.create(‘my new doc’) … The script executor internally wraps this object into a NativeJavaObject wrapper, and returns it to the variable ‘doc’ above.” [0068] “The wrapped service creator 212 may … inject the wrapped services 210 into 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Herdeg in view of Devine, Neumann and Jablonski with the recorder operations as taught by Harm as this “provides the end user a simple method of programming and invoking service or application functionality” (Harm [0057]).

Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Herdeg in view of Devine, Harm, Neumann and Jablonski as applied to Claim 1 above, and further in view of Leonard et al. (US Patent 7,814,328; hereinafter “Leonard”).
Claim 6: 
Herdeg in view of Devine, Harm, Neumann and Jablonski teaches all the limitations of claim 1 as described above. Herdeg in view of Devine, Harm, Neumann and Jablonski does not teach the following, however, Leonard teaches the operations further comprising:
generating a node of a code tree for the operation, wherein the generating of the node comprises generating a code portion referencing a placeholder; and processing the code tree into the code (Col. 5 Ln. 44: “the code project 113 includes a code tree structure 301 that includes computer-executable components and modules, in one or more of many different forms, as well as meta data. The code tree structure 301 may include source code that defines the executable components in human-readable form, 
wherein the placeholder is replaced with a reference to a name of the variable (Col. 6 Ln. 41: “As the storage wrapper 311 responds to each such request, it first determines whether the requested component in the code tree structure 301 is named within the exclusion list 313. For example, in response to the first request for components within the code tree structure 301 the storage wrapper 311 retrieves the data for the root 315. Before returning the data to the security manager 120, the storage wrapper 311 determines whether the name of the root node 315 resides on the exclusion list 313.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as disclosed by Herdeg in view of Devine, Harm, Neumann and Jablonski with the code tree as taught by Leonard since “The tree structure 401 is very efficient for accessing, managing, and manipulating data by a file system or an application” (Leonard Col. 7 Ln. 36).

Claim 21: 
Herdeg in view of Devine, Harm, Neumann, Jablonski and Leonard teaches the computing device of claim 6, and Neumann further teaches the operations further comprising storing a mapping of an identifier used in the context dependent reference to the context dependent reference, where the reference to the placeholder includes the .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Herdeg in view of Devine, Harm, Neumann, Jablonski and Leonard as applied to Claim 6 above, and further in view of Menzies et al. (US PGPUB 2005/0027850; hereinafter “Menzies”).
Claim 7: 
Herdeg in view of Devine, Harm, Neumann, Jablonski and Leonard teaches all the limitations of claim 6 as described above. Herdeg in view of Devine, Harm, Neumann, Jablonski and Leonard does not teach the following, however, Menzies teaches 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as disclosed by Herdeg in view of Devine, Harm, Neumann, Jablonski and Leonard with the in order traversal as taught by Menzies since “Traversing the tree in this manner solves the lexicographical complications” (Menzies [0087]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Herdeg in view of Devine, Harm, Neumann and Jablonski as applied to Claim 10 above, and further in view of Garipov (US PGPUB 2017/0052766; hereinafter “Garipov”).
Claim 11: 
Herdeg in view of Devine, Harm, Neumann and Jablonski teaches all the limitations of claim 10 as described above. Herdeg in view of Devine, Harm, Neumann and Jablonski does not teach the following, however, Garipov teaches the operations further comprising:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as disclosed by Herdeg in view of Devine, Harm, Neumann and Jablonski with the in name generation as taught by Garipov since “even when the values used as names (metadata) for the value objects (data) are changed, the code will continue to execute on the same values. 

Response to Arguments
Applicant's arguments, see Pages 8-12 of the Remarks filed March 7, 2022, with respect to the rejections under 35 U.S.C. 103 of Claims 1-15 and 17-21 have been fully considered but are moot in view of new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571)272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194